Opinion by
Oliver, P. J.
It was stipulated that the merchandise in question consists of embossed metal buttons similar to those the subject of United States v. *244Bailey (30 C. C. P. A. 228, C. A. D. 237), which record was admitted in evidence herein. In accordance therewith certain of the items in question were held dutiable at 45 percent under paragraph 349 as claimed. Others imported subsequent to the Czechoslovakian Trade Agreement (T. D. 49458) were held dutiable at 35 percent under the same paragraph and trade agreement, as claimed.